1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA

8                                               ***

9     STANLEY RIMER,                               Case No. 3:18-cv-00023-MMD-WGC

10                                Petitioner,                      ORDER
            v.
11
      RENEE BAKER, et al.,
12
                              Respondents.
13

14         Good cause appearing, it is ordered that Petitioner’s unopposed motion for

15   extension of time (second request) (ECF No. 14) is granted. Petitioner will have through

16   June 28, 2019, to file an amended petition.

17         DATED THIS 3rd day of April 2019.

18

19
                                                      MIRANDA M. DU
20                                                    UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27
28
